As filed with the Securities and Exchange Commission on February 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 Item 1. Schedule of Investments. CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 86.4% Administrative & Support Services: 2.1% Liquidity Services, Inc. NeuStar, Inc. - Class A $ Apparel Manufacturing: 2.0% True Religion Apparel, Inc. * VF Corp. Automotive Components: 2.3% Advance Auto Parts, Inc. AutoZone, Inc. * Beverage & Tobacco Products: 5.6% Altria Group, Inc. Anheuser-Busch InBev NV - ADR Diageo PLC - ADR Hansen Natural Corp. * Lorillard, Inc. Chemical Manufacturing: 12.4% Abbott Laboratories Alexion Pharmaceuticals, Inc. * ARIAD Pharmaceuticals, Inc. * Bristol-Myers Squibb Co. Church & Dwight Co., Inc. Colgate-Palmolive Co. Ecolab, Inc. GlaxoSmithKline PLC - ADR Jazz Pharmaceuticals, Inc. * Mead Johnson Nutrition Co. Questcor Pharmaceuticals, Inc. * Computer & Electronic Products: 3.3% Cardtronics, Inc. * Jabil Circuit, Inc. Teradata Corp. * Credit Intermediation: 2.1% CBOE Holdings, Inc. People's United Financial, Inc. Diversified Services: 2.4% Kimberley - Clark Corp. Liberty Media Corp. * Educational Services: 1.1% Bridgepoint Educational, Inc. * Fabricated Metal Products: 1.0% Chart Industries, Inc. * Food Manufacturing: 1.2% TreeHouse Foods, Inc. * Food Services: 1.2% Domino's Pizza, Inc. * Information Services: 2.2% IAC/InterActiveCorp. * The Ultimate Software Group, Inc. * Insurance Carriers: 4.5% American Financial Group, Inc. Chubb Corp. ProAssurance Corp. Verisk Analytics, Inc. - Class A Machinery Manufacturing: 2.1% Colfax Corp. * Donaldson Company, Inc. Medical Equipment: 1.0% NewMarket Corp. Merchant Wholesalers: 6.6% AmerisourceBergen Corp. Genuine Parts Co. Nu Skin Enterprises, Inc. PriceSmart, Inc. Ralph Lauren Corp. Tractor Supply Co. Mining: 4.0% Allied Nevada Gold Corp. * Randgold Resources Ltd. - ADR Royal Gold, Inc. Yamana Gold, Inc. Oil & Gas Extraction: 4.2% Cabot Oil & Gas Corp. Concho Resources, Inc. * Gulfport Energy Corp. * SM Energy Co. Professional, Scientific & Technical Services: 2.4% Huron Consulting Group, Inc. * Mastercard, Inc. Retail Trade: 10.3% Dollar General Corp. * Dollar Tree, Inc. * Foot Locker, Inc. GameStop Corp. * Genesco, Inc. * Pier 1 Imports, Inc. * The TJX Cos., Inc. Ulta Salon Cosmetics & Fragrance, Inc. * Wal-Mart Stores, Inc. Telecommunications: 2.2% Dish Network Corp. * Nippon Telegraph & Telephone Corp. - ADR Transportation & Warehousing: 1.1% Southern Union Co. Utilities: 9.1% Consolidated Edison, Inc. Duke Energy Corp. EQT Corp. NextEra Energy, Inc. OGE Energy Corp. PPL Corp. Progress Energy, Inc. UIL Holdings Corp. TOTAL COMMON STOCKS (Cost $56,562,926) SHORT-TERM INVESTMENT: 17.9% Money Market Fund: 17.9% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% ^ TOTAL SHORT-TERM INVESTMENT (Cost $12,457,020) TOTAL INVESTMENTS IN SECURITIES: 104.3% (Cost $69,019,946) Liabilities in Excess of Other Assets: (4.3)% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of December 31, 2011. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the CAN SLIM® Select Growth Fund (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at December 31, 2011 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.These three levels of inputs are: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks ^ $- $- Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ Eric W. Falkeis Eric W. Falkeis, President DateFebruary 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date February 28, 2012 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date February 28, 2012 * Print the name and title of each signing officer under his or her signature. CAN SLIM Select Growth Fund Form N-Q 12.31.11
